Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit No. 21.1 SUBSIDIARIES OF REGISTRANT 1. Providential Capital, Inc. A wholly-owned subsidiary of the Company 2. Provimex, Inc. A majority-owned (85%) subsidiary of the Company 3. Vietnam Media Group, Inc. (formerly Touchlink Communications, Inc.) A majority-owned (85%) subsidiary of the Company 4. Providential Energy Corporation. A wholly-owned subsidiary of the Company 5. PHI Digital, Corp. A wholly-owned subsidiary of the Company 6. PhiLand Corporation A majority-owned (79%) subsidiary of the Company 7. Providential Vietnam Growth Fund A Cayman Islands-based private equity fund of which the Company is the General Partner. 8. PHI Mining Group, Inc. A majority-owned (83%) subsidiary of the Company 9. Providential Vietnam Ltd. A wholly-owned subsidiary of the Company 1
